SIMONETT, Justice.
Defendant was charged with arson in the second degree, Minn.Stat. § 609.562 (1982), for intentionally setting fire to and thereby destroying his unoccupied residence on the afternoon of July 12, 1981. The first trial ended in a hung jury. The second jury found him guilty as charged. The trial court sentenced him to a stayed 21-month prison term, which is the presumptive sentence for the offense (severity level VI) by a person with defendant’s criminal history score (zero). Defendant’s appeal from judgment of conviction and from the order denying postconviction relief raises a large number of issues, including whether the evidence of his guilt was legally sufficient, whether the arson statute is unconstitutional on its face, whether the prosecutor committed prejudicial misconduct, whether the trial court erred in certain evidentiary rulings and in certain instructions, and whether defendant’s trial counsel failed to represent him effectively. None of the issues merits discussion. It is sufficient to say that our review of the record satisfies us that defendant received a fair trial and was properly found guilty of arson in the second degree.
Affirmed.